DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of claim amendments, all previous grounds of rejection have been vacated.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed over the prior art on record.  Examiner had already discussed the similarities between the prior art on record and the instant invention in a previous communication.  The following is an examiner’s statement of reasons for allowance:  The prior art on record, individually or in combination, fail to explicitly disclose the central concept of setting a predetermined number of candidate ASR modules corresponding to the analysis result of user's video among the plural ASR modules.  In other words, upon detection of a user, a predetermined number of candidate ASR modules (more than one ASR modules) is provided for use to recognize the user’s speech input.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-7, 9-17, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thorson et al (USSPG 2020/0175961), Georges et al. (USPG 2018/0357998), and Martino et al. (USPN 6061646) all teach selecting an optimized speech recognizer out of a plurality of speech recognizers to process speech input.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656